Exhibit 10.2 Document Number Document Name Mortgage with Absolute Assignment of Leases and Rents, Security Agreement and Fixture Filing Recording Area Name and Return Address Winstead PC 1100 JPMorgan Chase Tower 600 Travis Street Houston, Texas 77002 Attention: Nelson R. Block 2243-23000 Parcel Identification Number (PIN) This instrument was drafted by: Hugh J. O’Halloran of Foley & Lardner LLP THIS MORTGAGE SECURES A NOTE WHICH PROVIDES FOR A VARIABLE INTEREST RATE AND REPAYMENT AND REBORROWING OF LOAN FUNDS This Mortgage is a purchase money mortgage as described in Section708.09 of the 2011-2012 Wisconsin Statutes, as the same may be amended or renumbered from time to time. This Mortgage is a construction mortgage as described in Section409.334(8) and 706.11(1m)(a) of the 2011-2012 Wisconsin Statutes, as the same may be amended or renumbered from time to time. THE PROPERTY SUBJECT TO THIS MORTGAGE IS NOT HOMESTEAD PROPERTY. MORTGAGE WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING THE PARTIES TO THIS MORTGAGE WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING (“ Mortgage ”), made as of October 11, 2013, are WISCONSIN SPECIALTY PROTEIN, LLC , a Wisconsin limited liability company, (“ Mortgagor ”), and WELLS FARGO BANK, NATIONAL ASSOCIATION , a national banking association, as Administrative Agent for the benefit of the Lenders as defined in the Loan Agreement (as defined below; the Administrative Agent being herein called the “ Mortgagee ”). The mailing address of Mortgagor and Mortgagee are the addresses for those parties set forth or referred to in Section8.8 below. ARTICLE I. GRANT Grant . For the purposes of and upon the terms and conditions in this Mortgage, Mortgagor irrevocably grants, conveys, bargains, mortgages, encumbers, assigns, transfers, hypothecates, pledges, sets over, and grants a security interest and assigns to Mortgagee, with power of sale and right of entry and possession, all of that real property located in the County of Sauk, State of Wisconsin, described on ExhibitA attached hereto, together with all buildings and other improvements, fixtures and equipment now or hereafter located on the real property, all right, title, interest, and privileges of Mortgagor in and to all streets, roads, and alleys used in connection with or pertaining to such real property, all water and water rights, minerals, oil and gas, and other hydrocarbon substances in, on or under the real property, all appurtenances, easements, rights and rights of way appurtenant or related thereto, and all air rights, development rights and credits, licenses and permits related to the real property. All of the property described above, together with all interest or estate which Mortgagor may hereafter acquire in the property described above, and all additions and accretions thereto, and the proceeds of any of the foregoing, are collectively referred to herein as the “ Property ”. The listing of specific rights or property shall not be interpreted as a limit of general terms. Warranty of Title; Use of Property . Mortgagor warrants that it is the sole owner of good and marketable unencumbered fee simple title to the Property, subject only to those exceptions set forth in Exhibit B hereto and such other matters as are expressly permitted by the Loan Agreement (collectively, the “ Permitted Encumbrances ”). Mortgagor warrants that the Property is not used principally for agricultural or farming purposes, and that the Property is not homestead property. 1 ARTICLE II. OBLIGATIONS SECURED Obligations Secured . Mortgagor makes this Mortgage for the purpose of securing: (a)the performance of the obligations contained herein and in that certain Amended and Restated Loan Agreement dated March21, 2012 to which Omega Protein Corporation and Omega Protein, Inc. (individually and collectively, as the context may require, “ Borrower ”) and Mortgagee are parties (as previously or hereafter amended, restated, modified or supplemented, collectively the “ Loan Agreement ”) and that certain Guaranty Agreement (as previously or hereafter amended, restated, modified or supplemented, collectively the “ Guaranty ”) of even date therewith executed by Mortgagor; (b)the payment of Sixty Million and No/100 Dollars ($60,000,000.00), including any amounts which may be repaid from time to time and made available for reborrowing, with interest thereon, according to the terms of Notes as defined in the Loan Agreement (“ Notes ”), executed by Borrower, and payable to Mortgagee or other Lenders, as lender; (c)payment to Mortgagee of all liability, whether liquidated or unliquidated, defined, direct, contingent, conditional, primary, secondary, or joint and several, or of any other nature whatsoever, and performance of all other obligations, arising under any swap, derivative, foreign exchange or hedge transaction or arrangement (or other similar transaction or arrangement howsoever described or defined) at any time entered into between Borrower and Mortgagee in connection with the Notes or the Loan Agreement , including, without limitation, any Secured Obligations (as defined in the Loan Agreement); (d)any and all extensions, renewals, or modifications of the Notes and Loan Agreement, whether the same be in greater or lesser amounts; and (e)payment and performance of any future advances and other obligations that the then record owner of all or part of the Property may agree to pay and/or perform (whether as principal, surety or guarantor) for the benefit of Mortgagee, regardless of whether such future advance or obligation is evidenced by a writing which recites that it is secured by this Mortgage (collectively, the “ Obligations ”). Incorporation . The term “Obligations” is used herein in its broadest and most comprehensive sense and shall be deemed to include, without limitation, all costs, fees, expenses and the like (including attorneys’ fees) incurred by the Mortgagee or any of the Lenders, whether before or after judgment, and all interest and charges, prepayment charges (if any), late charges and loan fees at any time accruing or assessed on any of the Obligations, together with all costs of collecting the Obligations, whether incurred before or after judgment. All terms of the Obligations and the documents evidencing such obligations are incorporated herein by this reference. All persons who may have or acquire an interest in the Property shall be deemed to have notice of the terms of the Obligations and the rate of interest on one or more Obligations may vary from time to time. ARTICLE III. ASSIGNMENT OF LEASES AND RENTS Assignment . Mortgagor hereby irrevocably assigns to Mortgagee all of Mortgagor’s right, title and interest in, to and under: (a)all present and future leases of the Property or any portion thereof, all licenses and agreements relating to the management, leasing, occupancy or operation of the Property, whether such leases, licenses and agreements are now existing or entered into after the date hereof (“ Leases ”); and (b)the rents, issues, revenues, receipts, deposits and profits of the Property, including, without limitation, all amounts payable and all rights and benefits accruing to Mortgagor under the Leases (“ Payments ”). The term “Leases” shall also include all subleases and other agreements for the use or occupancy of the Property, all guarantees of and security for the tenant’s performance thereunder, the right to exercise any landlord’s liens and other remedies to which the landlord is entitled, and all amendments, extensions, renewals or modifications thereto. This is a present and absolute assignment, not an assignment for security purposes only, and Mortgagee’s right to the Leases and Payments is not contingent upon, and may be exercised without, possession of the Property. 2 Grant of License . Mortgagee confers upon Mortgagor a revocable license (“ License ”) to collect and retain the Payments as they become due and payable, until the occurrence of a Default (as hereinafter defined). Upon a Default, the License shall be automatically revoked and Mortgagee may collect the Payments pursuant to the terms hereof without notice and without taking possession of the Property and apply the Payments in accordance with Section 9.04 of the Loan Agreement. All payments thereafter collected by Mortgagor shall be held by Mortgagor as trustee under a constructive trust for the benefit of Mortgagee. Mortgagor hereby irrevocably authorizes and directs the tenants under the Leases to rely upon and comply with any notice or demand by Mortgagee for the payment to Mortgagee of any rentals or other sums which may at any time become due under the Leases, or for the performance of any of the tenants’ undertakings under the Leases, and the tenants shall have no duty to inquire as to whether any Default has actually occurred or is then existing. Mortgagor hereby relieves the tenants from any liability to Mortgagor by reason of relying upon and complying with any such notice or demand by Mortgagee. Mortgagee may apply, in its sole discretion, any Payments so collected by Mortgagee against any Secured Obligation under the Loan Documents (as defined in the Loan Agreement), whether existing on the date hereof or hereafter arising in accordance with Section 9.04 of the Loan Agreement. Collection of any Payments by Mortgagee shall not cure or waive any Default or notice of Default or invalidate any acts done pursuant to such notice. Effect of Assignment . The foregoing irrevocable assignment shall not cause Mortgagee to be: (a)a mortgagee in possession; (b)responsible or liable for the control, care, management or repair of the Property or for performing any of the terms, agreements, undertakings, obligations, representations, warranties, covenants and conditions of the Leases; (c)responsible or liable for any waste committed on the Property by the tenants under any of the Leases or any other parties, for any dangerous or defective condition of the Property, or for any negligence in the management, upkeep, repair or control of the Property resulting in loss or injury or death to any tenant, licensee, employee, invitee or other person; (d)responsible for or under any duty to produce rents or profits; or (e)directly or indirectly liable to Mortgagor or any other person as a consequence ofthe exercise or failure to exercise any of the rights, remedies or powers granted to Mortgagee hereunder or to perform or discharge any obligation, duty or liability of Mortgagor arising under the Leases. ARTICLE IV. SECURITY AGREEMENT AND FIXTURE FILING Security Interest . Mortgagor hereby grants and assigns to Mortgagee a security interest, to secure payment and performance of all of the Obligations, in all of the following described personal property in which Mortgagor now or at any time hereafter has any interest (collectively, the “ Collateral ”): 3 All goods, building and other materials, supplies, inventory, work in process, equipment, machinery, fixtures, furniture, furnishings, signs and other personal property and embedded software included therein and supporting information, wherever situated, which are or are to be incorporated into, used in connection with, or appropriated for use on the Property; together with all Payments and other rents and security deposits derived from the Property; all inventory, accounts, cash receipts, deposit accounts, accounts receivable, contract rights, licenses, agreements, general intangibles, payment intangibles, software, chattel paper (whether electronic or tangible), instruments, documents, promissory notes, drafts, letters of credit, letter of credit rights, supporting obligations, insurance policies, insurance and condemnation awards and proceeds, proceeds of the sale of promissory notes, any other rights to the payment of money, trade names, trademarks and service marks arising from or related to the ownership, management, leasing, operation, sale or disposition of the Property or any business now or hereafter conducted thereon by Mortgagor; all development rights and credits, and any and all permits, consents, approvals, licenses, authorizations and other rights granted by, given by or obtained from, any governmental entity with respect to the Property; all water and water rights, wells and well rights, canals and canal rights, ditches and ditch rights, springs and spring rights, and reservoirs and reservoir rights appurtenant to or associated with the Property, whether decreed or undecreed, tributary, non-tributary or not non-tributary, surface or underground or appropriated or unappropriated, and all shares of stock in water, ditch, lateral and canal companies, well permits and all other evidences of any of such rights, all deposits or other security now or hereafter made with or given to utility companies by Mortgagor with respect to the Property; all advance payments of insurance premiums made by Mortgagor with respect to the Property; all plans, drawings and specifications relating to the Property; all loan funds held by Mortgagee, whether or not disbursed; all funds deposited with Mortgagee pursuant to any loan agreement; all reserves, deferred payments, deposits, accounts, refunds, cost savings and payments of any kind related to the Property or any portion thereof; all of Mortgagor’s right, title and interest, now or hereafter acquired, to the payment of money from Mortgagee to Mortgagor under any swap, derivative, foreign exchange or hedge transaction or arrangement (or similar transaction or arrangement howsoever described or defined) at any time entered into between Mortgagor and Mortgagee in connection with the Notes, including, without limitation, any Hedge Agreement; together with all replacements and proceeds of, and additions and accessions to, any of the foregoing; together with all books, records and files relating to any of the foregoing. As to all of the above described personal property which is or which hereafter becomes a “fixture” under applicable law, this Mortgage constitutes a fixture filing under the Wisconsin Uniform Commercial Code, as amended or recodified from time to time (“
